ALD-023                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 18-2581
                                       ___________

                        IN RE: BRUCE ANTHONY DILLARD,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 1-15-cv-00974)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 1, 2018
                Before: MCKEE, SHWARTZ and BIBAS, Circuit Judges

                            (Opinion filed: November 6, 2018)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Bruce Anthony Dillard has filed a mandamus petition seeking relief

from the judgment entered in his case in the United States District Court for the Middle

District of Pennsylvania. For the reasons that follow, we will deny the mandamus

petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Because the parties are familiar with the background, we present only a brief

summary. In 2015, Dillard filed his complaint alleging constitutional violations that

occurred during his incarceration at the Federal Correctional Institution-Schuylkill. After

briefing, in 2016 the District Court granted the defendants’ motion to dismiss but allowed

Dillard to file an amended complaint. In 2017, the defendants filed a motion to dismiss,

or in the alternative, for summary judgment. The briefing process was protracted;

ultimately, Dillard’s deadline for filing a brief in opposition to the defendants’ motion

was set for March 5, 2018. In early March 2018, Dillard requested an enlargement of

time until April 2, 2018. Before the District Court ruled on his request, Dillard filed his

“motion in opposition” dated March 18, 2018.

       On March 28, 2018, the District Court granted the defendants’ motion for

summary judgment and entered judgment in favor of the defendants and against Dillard.

Dillard promptly filed a notice of appeal. That appeal, docketed at C.A. No. 18-1776,

was dismissed due to Dillard’s failure to comply with the fee or in forma pauperis

requirements.

       Dillard then filed this mandamus petition. In his petition, Dillard explains that his

March 2018 request for an extension of time was necessary because of a lockdown at his

current place of imprisonment.1 Dillard states that when the prison resumed normal

operations, he “completed his Motion on March 18, 2018 which he then filed with the


1
  Dillard provides a copy of a letter from his prison Unit Manager concerning the prison
lockdown. Dillard states that he forwarded the same letter to the District Court.
                                              2
Honorable District Court, thorough and complete in all respects.” Mandamus Pet. at 4.

Dillard acknowledges that the District Court reached disposition on the case after

receiving his opposition arguments, but he contends that the District Court failed to rule

on his motion and erred in granting summary judgment in the defendants’ favor.

Specifically, Dillard argues that the District Court’s decision was inappropriate because

he presented material issues of fact. As relief, Dillard asks us to compel the District

Court to reconsider its findings and formally adjudicate Dillard’s motion in opposition,

thus allowing Dillard to have a new right to appeal.

       We will deny Dillard’s mandamus petition, because no “extraordinary

circumstances” exist to justify granting this drastic remedy. See In re Diet Drugs Prods.

Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that mandamus relief is

appropriate, a petitioner must establish that he has “no other adequate means” to obtain

the relief requested, and that he has a “clear and indisputable” right to issuance of the

writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Dillard argues that he has no

alternative remedy “at this time” and cannot obtain appellate relief absent our

intervention via mandamus. See Mandamus Pet. at 4. However, mandamus must not be

used as a substitute for an appeal. See In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d

Cir. 2003). Dillard’s arguments could have been raised on appeal, so we will deny his

petition for a writ of mandamus.




                                              3